UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6575



FRED J. HAWKINS,

                                              Plaintiff - Appellant,

          versus


K. JOHNSON, Maintenance Officer,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-03-232-AM)


Submitted:   May 15, 2003                     Decided:   May 29, 2003


Before LUTTIG and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Fred J. Hawkins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Fred J. Hawkins appeals the district court’s order dismissing

his 42 U.S.C. § 1983 (2000) complaint without prejudice for failure

to exhaust administrative remedies.            The district court properly

required exhaustion of administrative remedies under 42 U.S.C.

§ 1997e(a) (2000).    Because Hawkins did not demonstrate to the

district court that he had exhausted administrative remedies or

that such remedies were not available, the court’s dismissal of the

action   without   prejudice   was       not   an   abuse   of   discretion.

Accordingly, we affirm the district court’s order.               We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                    AFFIRMED




                                     2